 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 BANK OF NEW YORK MELLON,                               Case No.: 2:17-cv-01195-APG-BNW

 4          Plaintiff                                        Order Accepting Report and
                                                                 Recommendation
 5 v.
                                                                [ECF Nos. 154, 156, 174]
 6 FOOTHILLS AT MACDONALD RANCH
   MASTER ASSOCIATION, et al.,
 7
        Defendants
 8

 9         On January 3, 2020, Magistrate Judge Weksler recommended that I deny defendant SFR

10 Investments Pool 1, LLC’s motions for leave to amend its counterclaim and the case caption.

11 ECF No. 174. SFR did not file an objection. Thus, I am not obligated to conduct a de novo

12 review of the report and recommendation. 28 U.S.C. § 636(b)(1) (requiring district courts to

13 “make a de novo determination of those portions of the report or specified proposed findings to

14 which objection is made”); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003)

15 (en banc) (“the district judge must review the magistrate judge’s findings and recommendations

16 de novo if objection is made, but not otherwise” (emphasis in original)).

17         I THEREFORE ORDER that Magistrate Judge Weksler’s report and recommendation

18 (ECF No. 174) is accepted, defendant SFR Investments Pool 1, LLC’s motions to amend its

19 counterclaim and the case caption (ECF Nos. 154, 156) are DENIED.

20         DATED this 21st day of January, 2020.

21

22
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
23
